DETAILED ACTION
Claims 1-20 are pending.
Priority: January 31, 2019
Assignee: Dell


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance. Claims 1 and 14 each contain the following limitations that distinguish the claims from the prior art:
“… receiving, by a system comprising a processor, a request to access first data in a storage device, at least a part of data in the storage device being cached in a cache, and index information of at least the part of data being recorded in an index structure associated with the cache, wherein the index structure is not included in the cache and comprises: a first identifier data structure that is indicative of a key of a key-value pair architecture, wherein the first identifier data structure identifies a tree structure; a second identifier data structure that is indicative of a value of the key-value pair architecture, wherein the second identifier data structure identifies the first data within the tree structure; and a timestamp data structure that stores timestamp data indicative 
A related prior art is Shilane(10289549), where enabling to maintain warmness of the cache without causing erasures to solid state disk (SSD) memory devices. Enables cache manager to maintain cache status across restarts using checkpointing technique that effectively maintains the cache status as if they were written immediately to flash, but without actually constantly writing to the flash and thus causing high erasure rate and shortening the device life span. Allows cache to remain warm across restarts so as to accelerate client accesses immediately after the restart and not incurring the long warming period required for RAM. Provides checkpoint that gives way to maintain information without overly impacting the flash life span. The checkpoint is used so that saved status information can be loaded right after restart and cache status information can quickly rebuilt, and as well as maintains cache warmness across the restart.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177.  The examiner can normally be reached on M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 


Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132